Citation Nr: 0127183	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  98-03 855	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for double vision.

3.  Entitlement to service connection for dizzy spells and 
loss of balance.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder 
including nightmares.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for hearing loss 
and double vision as secondary to the veteran's service-
connected residuals of a brain concussion, dizzy spells and 
loss of balance, headaches, and nightmares.  The veteran, his 
spouse, and his representative testified before a hearing 
officer at a RO hearing in May 1998.

In a December 1999 decision, the Board denied the veteran's 
claim for service connection for hearing loss and double 
vision, dizzy spells and loss of balance, headaches, and 
nightmares on the basis that the veteran had not submitted 
well grounded claims. The veteran appealed the case to the 
United States Court of Appeals for Veterans Claims (Court).  
The Secretary of VA and the veteran's attorney filed a Joint 
Motion for Remand of the case in light of the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In December 2000 order, the 
Court granted the Secretary's motion for Remand and vacated 
the Board's December 1999 decision.

REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The U. S. Court of Appeals for 
Veterans Claims has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran, in various written 
statements and at his hearing, stated that he served on 
active duty for a period of 9 months beginning approximately 
in 1961.  It does not appear from the record that the RO has 
attempted to verify such service or obtain any service 
medical records from this period of service.  

Additionally, the veteran testified at his May 1998 hearing 
that he received treatment for hearing loss from a Dr. Wright 
in Brockton, Massachusetts in 1961.  It does appear that the 
RO attempted to contact this physician and request copies of 
the veteran's records. 

Finally, the veteran has claimed service connection for his 
various disorders as both directly related to service and as 
secondary to his service-connected head trauma.  In 
examinations conducted in 1998, examiner addressed whether 
the veteran's current disabilities were related to his 
service-connected head trauma, but did not address whether 
the veteran's current disabilities were directly related to 
service.  VA's duty to assist a veteran includes obtaining a 
contemporaneous examination and opinion in order to determine 
the nature, extent, and etiology of the veteran's disability.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001). 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO should advise the veteran of the type of 
information/evidence necessary to substantiate his case and 
request whether the veteran has received any medical 
treatment, either VA or private, which is not of record.  
VA's duty to assist the veteran includes obtaining recent 
medical records.  Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 
 
Accordingly, this case is REMANDED for the following:

1.  An appropriate official at the RO 
should attempt to verify the veteran's 
claimed period of active duty in 1961 
through appropriate channels and secure 
any service medical or personnel records 
for that period.  If the veteran's 
service medical and/or service personnel 
records are not available, the NPRC, 
service department or any other facility 
contacted should so state, and that fact 
should be clearly documented in the 
claims file.  

2.  The veteran should identify any 
pertinent treatment for claimed 
disability from VA or private sources 
that are not of record.  The RO should 
request that the veteran authorize 
release of private medical records to VA.  
Thereafter, the RO should attempt to 
obtain any and all records of treatment 
accorded the veteran, including records 
from Dr. Wright of Pleasant St. in 
Brockton, Massachusetts.  Where attempts 
to obtain records are unsuccessful, the 
RO should document these attempts and 
make such documentation part of the 
claims file.  The veteran and his 
representative should be informed of such 
negative results.  See 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).

3.  The veteran should be afforded VA 
examinations to determine the nature and 
etiology of the veteran's complaints of 
hearing loss, double vision, dizzy 
spells/loss of balance, headaches, and 
sleep disorders.  The claims folder 
should be made available to the 
examiner(s) for review before the 
examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner(s) should identify any 
disability(ies) exhibited and for each 
disability identified provide an opinion 
as to whether it is more likely, less 
likely or as likely as not related to his 
service.  The examiner(s) should provide 
a rationale for all opinions.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
statute and regulations are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




